Citation Nr: 0528687	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  94-48 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a an 
injury to the neck, to include airway obstruction, dysphonia, 
and dysphagia.

2.  Entitlement to service connection for herpes zoster with 
neurological deficits.

3.  Entitlement to service connection for cervical spine 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
service connection for residuals of an injury to the neck, to 
include airways obstruction, dysphonia and dysphagia; and 
service connection for herpes zoster with neurological 
deficits. 

The Board previously denied the issue of entitlement to 
service connection for a cervical spine disorder in October 
2000.  The veteran appealed that decision to the Court of 
Appeals for Veterans Claims (Court).  The Secretary of VA 
(Secretary) filed a motion to remand the claim for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  In 
April 2004, the Court vacated the Board's October 2000 
decision and remanded the case for readjudication consistent 
with the Secretary's motion.  This issue is now before the 
Board for final appellate consideration.

The veteran has requested reclassification of his cervical 
spine claim as a cervical - thoracic spine claim.  The Board 
construes this as a new claim for service connection for a 
disorder of the thoracic spine and refers it to the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
required notice has been provided.

2.  The preponderance of the evidence demonstrates that the 
veteran's residuals of a an injury to the neck, to include 
airway obstruction, dysphonia and dysphagia, were not 
incurred during or as a result of active duty.

3.  The preponderance of the evidence demonstrates that the 
veteran's herpes zoster with neurological deficits was not 
incurred during or as a result of active duty.  

4.  The preponderance of the evidence demonstrates that the 
veteran's cervical spine disorder was not incurred during or 
as a result of active duty. 


CONCLUSIONS OF LAW

1.  Service connection for residuals of an injury to the 
neck, to include airway obstruction, dysphonia and dysphagia, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Service connection for herpes zoster with neurological 
deficits is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

3.  Service connection for cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letters dated in May 2004, July 2003 and October 2001, the 
RO advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate him 
claims for service connection, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence received.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  
The RO also requested that the veteran send any evidence to 
VA that might be pertinent to the claims.  These letters 
provided the notice of all four elements that were discussed 
above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The September 1992 and July 2004 rating decisions, the 
corresponding Statements of the Case (SOCs), and various 
Supplemental Statements of the Case (SSOCs), issued as 
recently as April 2005, collectively notified the veteran of 
the relevant laws and regulations and essentially advised him 
of the evidence necessary to substantiate his claims for 
service connection.  The April 2005 SSOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.

The RO has obtained all available service and post-service 
medical records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  VA also conducted relevant VA medical examinations.  
There is no indication from the claims folder or allegation 
from the appellant that any relevant evidence remains. 

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2004) (2004); 
Pelegrini, supra; Quartuccio, supra; Mayfield, supra.  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of the claim for 
service connection for a cervical spine disorder, where the 
claim was adjudicated in 1992.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran was not given 
prior to the first adjudication of the claim, the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated.

Analysis

The veteran contends that his dysphonia, dysphagia, airway 
obstruction and cervical spine disorder were caused by a neck 
injury while playing football during active duty.  He also 
contends that he now has herpes zoster with neurological 
deficits, related to herpes zoster he had during service.

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The service medical records show the appellant was seen in 
July 1978 with complaints of left leg pain below his knee for 
the past day.  The examiner referred him to physical therapy 
and noted that the appellant had complained of a bad posture.  
The examiner stated the appellant's neck was slightly 
inclined forward when standing straight.  When seen in the 
physical therapy clinic the same day, the appellant expressed 
concerns about his posture and wanting to improve it.  
Examination revealed a "forward head" and increased lumbar 
lordosis in the standing position.  The examiner stated he 
gave the appellant instructions on exercises.  Additional 
notes dated in July 1978 provide that the veteran had no 
recent known exposure to chicken pox or shingles.  The 
impression was radiculopathy (?), rule out shingles.  

In September 1978, the appellant complained of stiffness and 
pain in his neck.  He described painful swallowing and 
discomfort when talking.  He reported he had been struck in 
the right side of the neck while playing football.  
Examination revealed the throat to be slightly injected.  The 
neck had full range of motion without palpable nodes.  The 
thyroid was not palpable.  The examiner stated, "Neck pains-
not explained."

The appellant was seen by a different examiner that same 
month, who noted the football injury.  Examination of the 
nasopharynx, the oropharynx, and the hypopharynx were all 
within normal limits.  The examiner stated the epiglottis and 
cords were thickened and edematous.  He noted the left cord 
was bowed in the middle one-third, which had created a small 
glottic chunk.  Otherwise, the cords were freely mobile.  No 
diagnosis was entered. 

The appellant underwent physical examinations in February 
1986 and February 1988 for his employment with the United 
States Postal Service.  The findings addressed below are 
identical for both examinations.  When asked if he had any 
physical impairment which could interfere in any way with the 
full performance of duties of the position for which he was 
applying, the appellant stated no.  Additionally, he denied 
ever having or having now "stiffness in neck."  Physical 
examination of the neck, upper extremities, and spine was 
normal.  The examiner stated the appellant did not have any 
significant findings related to his past medical history.

A February 1992 private medical record shows the veteran 
reported experiencing pain in the cervical region since 
December 1991.  He noted the veteran had a transient problem 
in 1979 and 1980 while in the military.  The private 
physician stated, "At that time, he had physical therapy, 
with complete recovery of his symptomatology, and was doing 
fine until December 1991."  The impression was cervical disk 
syndrome.

A March 1992 private MRI of the cervical spine revealed small 
bone spurs in the bodies of the C5 and C6 vertebra and a loss 
of normal cervical lordosis, which the radiologist stated may 
be due to muscle spasm.

The appellant underwent a VA examination in June 1992.  He 
reported that he noticed pain in his left upper back, which 
radiated to the back of his left arm, on turning his head to 
the left, in December 1991.  Examination revealed that the 
left cervical paraspinals were tender.  Rotation or lateral 
bending caused pain in the left cervical paraspinals.  The 
musculature of the back was within normal limits.  The 
diagnosis was left C5 irritative radiculopathy with pain.

The appellant had an RO hearing in June 1993, during which he 
testified he had not had any neck problems prior to service 
and had developed neck pain while in service.  He noted he 
had undergone physical therapy for his left leg in 1978.  He 
stated that at the time he was seen for his lower leg 
complaints, he reported problems with his posture.  The 
appellant stated he was required to carry an M-14, which 
weighed between 14 and 17 pounds, and march with this rifle.  
He stated when he would move the rifle from one shoulder to 
the other, it would land on his neck.  The appellant felt 
such action contributed to his neck problems.

The appellant's representative asked why the medical evidence 
was silent as to treatment for his neck problem between his 
discharge from service in 1980 and when he was first seen 
following service in 1991.  The appellant stated he had 
become a Muslim in service and that based upon his religious 
beliefs, he believed in self healing, which was why he had 
not sought treatment.  He stated he would treat his neck 
pains by taking hot showers and praying that the pain would 
go away, but noted that the pain was manageable at that time.

The appellant stated he was first treated following service 
in 1989, when he had sustained an injury to his knee while 
working for the United States Postal Service.  He stated his 
knee had prevented him from lifting or pushing heavy objects 
of mail and at that time, he had noticed stiffness and pain 
in his neck.  The appellant stated that he had never had 
problems with his neck except for the injury he had sustained 
in service, which was why he believed his current neck 
condition was related to service.

The appellant stated he was being treated by a private 
physician, who had attributed his current neck problems to 
service.

A March 1993 neurological consultation report from A.J., 
M.D., the appellant's treating physician, indicated the 
appellant's complaints of chronic neck pain and stiffness and 
that he (Dr. A.J.) had reviewed service medical records 
pertaining to postural abnormalities.  In an August 1993 
letter Dr. A.J. stated the following, in part:

I am writing to you concerning [the 
appellant], whom I initially saw on March 
12, 1993, with a chief complaint of 
chronic neck pain and stiffness.  An 
investigation has demonstrated 
degenerative arthritis of the cervical 
and thoracic spine, secondary to trauma.  
The patient's symptoms began when he was 
serving in the military in 1978.  At that 
time, he was reported to have 
abnormalities of posture and, indeed, he 
received physical therapy with some 
improvement of his symptoms.  It is my 
professional opinion, that within a 
reasonable degree of medical certainty, 
the patient's symptoms are related to 
neck injuries incurred as a result of 
mechanical trauma during the military 
service.

On VA examination in August 1993 the appellant gave a history 
of a neck injury playing football in service and treatment at 
that time for strained neck and of developing neck pain 
radiating to the shoulder and arm in 1991 during physical 
therapy for a knee injury.  The diagnoses were degenerative 
disc disease of the cervical spine and post traumatic 
cervical spondylosis with left C5 radiculopathy.

At the February 1997 Board hearing, the appellant stated he 
began having neck problems in 1978, when he had sharp pains 
in his lower left leg, which was "consistent with neck 
stiffness."  He testified that an examiner noted he had bad 
posture, and he stated he had been disciplined because of his 
incorrect posture in which he was required to go through 
training a second time.  He asserted he had undergone 
physical therapy to improve his posture.

The appellant stated he was later struck in the neck by 
someone's forearm while playing football and had been treated 
for neck complaints soon after the incident.  He noted he did 
not seek treatment after September 1978 because he felt he 
had not been diagnosed properly and he had used self-healing 
based upon his religion.

The appellant stated that following service, he worked as a 
police officer, a clerk, a deliverer for the United Parcel 
Service, a security officer, and then mail processor for the 
United States Postal Service.  He stated he injured his left 
knee while working for the United States Postal Service and 
received disability retirement from them starting in 1992.

The appellant testified he had first gone to see a doctor 
after service in 1980 for fatigue, but that such records were 
not available because that doctor had died.  He stated the 
next time he saw a doctor was in 1991 because of neck pains, 
which were radiating into his left arm.  He attributed his 
left knee injury at the United States Postal Service to his 
worsening neck symptomatology.

The appellant stated he first went to see Dr. A.J. in 1992.  
He noted that he had given Dr. A.J. his service medical 
records and that Dr. A.J. had reviewed them.  The appellant 
stated he had been in an automobile accident in 1996, at 
which time he reinjured his neck.

The appellant underwent a VA examination in November 1998.  
The examiner reported the medical history as related by the 
appellant.  He examined the appellant and entered a diagnosis 
of cervical spondylosis, "etiology undetermined." He made the 
following conclusion, in part:

The patient was struck in his neck. This 
could have been a severe injury but the 
extent of this was not documented from 
the records.  This examiner could not 
glean the deciding details from the 
injury.  Of interest, is that he had two 
weeks of treatment and did not return 
with any further complaints after this 
time.  The patient, however, states that 
he did not want to be seen as trying to 
escape duties in explaining why he did 
not return for treatment.  His present 
condition is chronic, but this examiner 
cannot determine from the records when 
they began.  The x-ray findings may not 
always be evident with the initial exam; 
and if there is deterioration, this may 
not be evident for even two years after 
beginning of symptoms or following an 
injury.  The patient was discharged from 
active duty [on] June 6, 1980.  There is 
a letter in his file from the Disabled 
American Veterans Service office dated 
March 29, 1993, indicating that he was 
released from active military service in 
June of 1990.  His MRI done in March 3, 
1992, in the file[, done] by a facility 
in Virginia[,] reveals small bone spurs 
noted on the body of C5 and C6 vertebrae 
with loss of normal cervical lordosis.

If the date of discharge noted in the 
Disabled American Veterans organization 
letter is accurate, th[e]n the findings 
on March 3, 1992, of the cervical spine 
deterioration would be consistent with 
his service time.  If the date truly is 
June of 1980, this examiner could not 
find any material evidence in the record 
indicating that the condition was 
documented while he was in active duty.

The appellant underwent a VA neurology examination in 
December 1998.  The examiner noted he had obtained a medical 
history from the appellant and had reviewed the service 
medical records.  The appellant reported he had been in an 
automobile accident in 1996 and had reinjured his left knee, 
but denied any head or neck injuries.

Physical examination revealed no cervical or paravertebral 
muscle spasm.  Range of motion of the neck was full.  Tests 
of coordination and sensation were intact.  The examiner 
noted that an x-ray of the cervical spine showed a 
straightening of the cervical spine, which was consistent 
with muscle spasm.  He added he had suggested a CT scan of 
the cervical spine and that the appellant declined to have 
additional studies of his neck.  He entered diagnoses of 
musculoskeletal neck and shoulder pain and possible early 
osteoarthritis of the cervical spine, which he stated was 
consistent with the appellant's age.

The examiner made the following conclusion:

The patient sustained a trauma to the 
throat for which he was evaluated on 
09/19/78.  This evaluation was several 
weeks after the appellant sustained the 
blow with the elbow.  For such a blow to 
have caused injury to the cervical spine 
that a considerable degree of trauma and 
injury to the trachea and possibly the 
larynx would have had to be sustained and 
this injury would have had to be of great 
magnitude if the blow was from the front 
in order to injure the neck.  It probably 
would have required emergency treatment 
at the time of the injury.  The patient 
did not incur a cervical spine disorder 
during service due to the throat trauma.  
There is no etiological relationship 
between the patient's current complaint 
of neck pain and in-service pathology 
involving the cervical spine.

A February 2000 report from Dr. A.J. states that the veteran 
had been seen for other office visits, and that he had been 
diagnosed with cervical spondylosis at multiple levels 
secondary to a service-related injury.  The report sets forth 
the veteran's history as to skin rashes and left leg pain, as 
well as current physical findings.  The impression was that 
it appeared that the veteran might have suffered a viral skin 
lesion over the years, and the possibility of a lumbosacral 
radiculopathy secondary to viral illness as a potential cause 
of the veteran's sciatica should be investigated.  

At the May 2000 Board hearing, the appellant testified that 
the VA examinations conducted in November 1998 and December 
1998 were not thorough.  Specifically, as to the November 
1998 examination, he stated the examiner had asked only 
general questions and then did a five-minute physical 
examination.  He noted that when the examiner asked him to 
stand up straight, his spine made a crackling sound, which 
the examiner ignored.  The appellant stated the examiner did 
not discuss any follow-up questions with him. He also stated 
the information reported by the examiner was inconsistent 
with what he had reported to him.  He made similar complaints 
about the December 1998 examination.

The appellant testified that the examinations conducted by 
Dr. A.J. were much more thorough than those done by VA 
examiners.  He noted that Dr. A.J. had reviewed his service 
medical records from August 1977 until 1980.

The appellant stated he had been driving a taxi cab for the 
last year and one half on a part-time basis, working 
approximately three days per week.

The appellant's attorney stated the November 1998 and 
December 1998 examinations should be given little probative 
value because they were "perfunctory at best."  He added that 
one of the examiners reported information which was 
inconsistent with what the appellant had reported.  He stated 
the examination reports were unreliable.

In an August 2000 report, Dr. A.J. reviewed the veteran's 
history of skin rashes since 1978, with the last occurring in 
1995.  He noted that testing had confirmed the presence of S1 
radiculopathy on the left, and serology had affirmed the 
clinical diagnosis of herpes zoster radiculopathy.  The 
veteran continued to have pain and discomfort in the left 
leg, and did suffer from herpes zoster lumbar radiculopathy 
(nerve root inflammation) on the left.  

The report of a September 2003 VA neurological examination 
provides that the examiner reviewed the veteran's records, 
and sets for the veteran's subjective complaints and the 
results of current physical examination.  The diagnosis was 
that it might be prudent to work-up the veteran along the 
lines of a cervical cord injury, and an EMF-NCV of the upper 
left extremity as well as an MRI of the cervical spine to 
rule out any degenerative/traumatic disc problem.  

Results of MRI and EMG-NCV studies were attached to the 
report.  The final diagnosis was central canal stenosis, C5-
C6 level; cervical spondylosis; and peripheral neuropathy.  A 
neurologist stated that clinical and electronically no 
obvious radiculopathy was found, although it could not be 
entirely ruled out.  If the diagnosis found in service was 
herpes zoster, the skin lesions would have been seen 
subsequently on July 18, 1978, by the attending physician; 
also, the most common sequelae of herpes zoster is neuralgia, 
rather than radiculopathy, which usually abates over time.  
If the diagnosis in service was musculoskeletal strain, then 
the pain was not of a nerve root origin; rather it was 
musculoskeletal (e.g., muscle pain, joint pain, etc.).  If 
indeed the veteran did have a radiculopathy, most likely it 
would be due to degenerative changes in the cervical spine, 
as shown in the MRI, and possibly due to degenerative changes 
in the lumbosacral spine.

A private physician, R.O.V., M.D., wrote in a January 2004 
report that he had seen the veteran as well as x-rays and an 
MRI of his cervical spine.  The issue of hoarseness and 
dysphagia could be explained by the soft tissue swelling 
which could be just callous formation from a previous neck 
injury of the C5-6 level.  Thus the cause of his hoarseness 
and dysphagia was more of a structural one.  Resultant 
neuropathic pains would also be noted by the veteran.  

In a letter dated in February 2004 and a letter received in 
July 2004, F.A.M., M.D., noted that he had reviewed the 
veteran's claims file, set forth the relevant medical 
history, and provided the results of current physical 
examinations.  The February report provides a pertinent 
impression of chronic cervical strain with left 
radiculopathy, and dysphagia, probably due to thickened 
anterior paravertebral soft tissue at the C5-6 level, 
probably a result of the previous cervical trauma.  The 
report received in July 2004 provides a pertinent impression 
of chronic cervical strain with left radiculopathy secondary 
to narrowed neural foraminas at the C5-C6 level, and loss of 
normal cervical lordosis; and dysphagia and neck pain 
probably due to chronic hematoma at the C6-C7 level, probably 
a result of the previous cervical trauma occurring at the 
same location reported in the military service report.  

The report of a March 2005 examination demonstrates that the 
veteran's medical records were reviewed, as it sets forth the 
pertinent medical history in detail.  The examiner stated 
that available records did not show the cause of the 
veteran's dysphagia and dysphonia, and dysphagia and 
dysphonia would be better assessed with an ENT visualization 
of the vocal cords and endoscopic examination of his 
oropharynx and esophagus, respectively.  In the absence of 
any recently documented vocal cord or oropharyngeal disease, 
it was less likely as not that his dysphagia and dysphonia 
were related to the service neck injury.  

As evidence and rationale for this opinion, the examiner 
identified and explained the significance of various service 
medical records, post-service X-ray and MRI reports, and the 
January 2004 private medical certificate from Dr. R.O.V.  
This explanation included the assertion that if the veteran's 
dysphagia and dysphonia were chronic and permanent results of 
the in-service neck injury, they should have been noted on 
succeeding physical examinations.  Also, in September 1978, 
edematous epiglottis and a small glottic chunk were found.  
In the absence of any similar documented physical findings 
years after the injury, it was less likely as not that the 
veteran's present dysphagia and dysphonia were related to his 
service-connected neck injury.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against each of the 
veteran's claims.  

Regarding each of the veteran's claims, the Board recognizes 
the veteran's own assertions as to the etiology of the 
claimed conditions.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as assertions relating to medical etiology and 
causation.  Espiritu, supra.  As a result, his own assertions 
do not constitute competent medical evidence in support of 
his claims.  

The Board will address the remaining evidence with respect to 
each condition separately.  

Residuals of a an injury to the neck, to include airways 
obstruction, 
dysphonia and dysphagia

The Board is aware that the veteran's service medical records 
do show treatment for neck pains, after being injured during 
a football game.  However, the Board finds that the 
preponderance of the competent medical evidence demonstrates 
that the veteran's current conditions are not the result of 
this injury.  

The Board recognizes the 2004 reports from Dr. A.J. in which 
he states that the veteran's current dysphagia and neck pain 
were probably related to an injury, probably incurred during 
the in-service trauma.  

Nevertheless, the Board further finds that the March 2005 VA 
examination report outweighs these opinions by Dr. A.J., and 
is probative evidence against the veteran's claim.  This 
latter opinion was based on a review of the entire medical 
evidence, including Dr. A.J.'s opinions.  The report 
specifically addresses Dr. A.J.'s January 2004 medical 
opinion.  It is supported with references to the veteran's 
service medical records, current MRI and X-ray findings, and 
current clinical findings.  

The Board is aware that the examination report states that 
the veteran's current dysphagia and dysphonia could be better 
assessed with additional testing.  However, the examiner did 
not state that such additional testing would result in a 
better opinion as to the etiology of these conditions.  
Indeed, by offering the opinion that the conditions were not 
related to the veteran's in-service neck injury, the examiner 
implicitly stated that the tests were ultimately not 
necessary to determine etiology.  Further, two of the main 
reasons for the negative opinion (the fact that the edematous 
epiglottis and small glottic chunk were not documented in the 
years following the injury, and the fact that dysphonia and 
dysphagia were not found at the time of the injury) are shown 
by the evidence currently of record.  Such facts would not be 
changed by additional testing at this point.  

Herpes zoster with neurological deficits

The Board finds it significant that the veteran's service 
medical records only provide a single diagnosis of rule out 
shingles, with no later pertinent findings.  

The Board recognizes the reports from Dr. A.J. in which he 
states that the veteran has suffered from herpes zoster since 
1978.  These implicitly relate the herpes zoster to the 
complaints noted in the veteran's service medical records.  

Nevertheless, the Board further finds that the September 2003 
VA examination outweighs the opinions by Dr. A.J. as to 
herpes zoster, and is probative evidence against the 
veteran's claim.  This latter opinion was based on a review 
of the entire medical evidence, including Dr. A.J.'s 
opinions.  It is supported with references to current MRI and 
EMG-NCV findings, as well as physical findings set forth in 
the veteran's service medical records (i.e., no skin lesions 
were found in July 1978).  By contrast, Dr. A.J. refers to 
the veteran's history of post-1978 skin rashes, which is not 
supported by objective medical records.  Finally, the VA 
opinion notes that the most common sequela of herpes zoster 
is neuralgia, not the radiculopathy that Dr. A.J. asserts was 
a residual of herpes zoster.

Cervical spine disability

The veteran's service medical records do substantiate that he 
injured his neck in service.  However, the preponderance of 
the evidence shows that the veteran's current cervical spine 
condition is not related to this injury.  

The Board is aware of the opinions from Dr. A.J. linking the 
veteran's cervical spine disorder to the inservice injury.  
Although Dr. A.J. had attributed the appellant's current 
cervical spine disorder to service, he did not substantiate 
his determination with the clinical findings made in service 
in relation to the appellant's neck complaints and throat 
injury. Instead, he made a conclusory determination without 
support from the record.

Moreover, the Board finds that these opinions are outweighed 
by the fact that the service medical records show only an 
injury to the appellant's throat and complaints of bad 
posture; they do not show a diagnosis of a chronic cervical 
spine disorder.  The reports of the February 1986 and 
February 1988 examinations contradict his claim that he had 
continuous neck problems between his discharge from service 
and the first diagnosis of a cervical spine disorder in 1992.  

Further, when seen in February 1992, the appellant reported 
he had had neck pain since December 1991. The Board notes 
that such statement is also against his reports of continuity 
of symptomatology. It must be noted that this medical record 
was created prior to the appellant's claim for entitlement to 
service connection, and thus the Board gives his report of 
neck pain from December 1991 more probative value than his 
allegation of constant neck pain from 1980 to the present 
time.

The November 1998 VA opinion that there was no evidence in 
the record which would indicate that the current cervical 
spine disorder was documented while he was in service also 
weighs against his claim.  The Board is aware that the VA 
examiner who conducted the November 1998 examination was 
confused as to the appellant's date of discharge from 
service.  However, he made two opinions based upon the two 
different discharge dates that he had found in the claims 
file.  Because the date of discharge was not June 1990, the 
Board attributes no probative value to the VA examiner's 
finding that the findings in the March 1992 MRI would be 
consistent with service, as he clearly conditioned that 
determination on the basis of the appellant's discharge date 
being in June 1990.

In addition, the December 1998 VA opinion, that the appellant 
did not incur a cervical spine disorder in service due to 
throat trauma and that there was no etiological relationship 
between the appellant's current neck pain complaints and the 
inservice pathology involving the cervical spine, weighs 
against his claim.  

The VA examiners who conducted the November 1998 and December 
1998 examinations substantiated their determinations with 
clinical findings shown in the service medical records and 
noted the lack of findings in the service medical records of 
a cervical spine disorder.  The Board accords more probative 
value to these opinions that the current cervical spine 
disorder is not related to service than to Dr. A.J.'s opinion 
that the cervical spine disorder is related to service.

The Board is aware the appellant has asserted that Dr. A.J. 
had reviewed his service medical records at the time he made 
his August 1993 determination.  Regardless, he did not 
substantiate his determination that the appellant's current 
cervical spine disorder was related to service with the 
objective clinical findings reported in the service medical 
records.  Moreover, his review of the service medical records 
as stated by him did not indicate trauma directly to the neck 
but only the findings of a postural abnormality.  These 
factors have caused the Board to give less probative weight 
to his opinion.

The Board notes that the appellant has alleged that the 
November 1998 and December 1998 examinations were not 
thorough and that one of the VA examiners misstated his 
report of his symptoms.  He stated the VA examiners had 
barely examined him. Based on the clinical findings reported 
in the examination reports, the Board does not find that the 
examinations were not thorough.  As stated above, the Board 
does not refute that the appellant has a current cervical 
spine disorder.  The more important aspect of those 
examinations was determining if the inservice injury and 
complaints of posture had developed into the current cervical 
spine disorder.  Although his current complaints are 
important, the main issue was the etiology of the current 
complaints.  It is clear from reviewing the examination 
reports that the VA examiners conducted thorough 
examinations, to include a thorough review of the appellant's 
claims file, which included his service medical records.

Since the reported findings in the VA medical examination 
reports speak for themselves, and it is not shown that the 
medical examinations were in some way incorrectly prepared or 
that the VA examiners failed to address the clinical 
significance of the appellant's cervical spine disorder, the 
Board finds that additional development by way of another 
examination would be redundant and unnecessary.  The mere 
fact that the medical findings entered in the November 1998 
and December 1998 examination reports are adverse to the 
appellant is not sufficient to warrant additional 
development.

The Board has reviewed the testimony the appellant has 
provided at the June 1993 RO hearing and the two Board 
hearings.  It finds his report of constant neck pain from his 
1978 injury to 1992 to be not credible.  The service medical 
records show that following the 1978 neck complaints, the 
appellant was seen with complaints of a sore throat, tinea 
cruris, right foot pain, left leg boil, right thigh boil, 
skin rash, right great toe pain, and was diagnosed with an 
upper respiratory infection.  The 1986 and 1988 examinations 
related to his employment with the United States Postal 
Service show no complaints of neck pain or a cervical spine 
disorder.  The Board has determined that the evidence of 
record outweighs the appellant's report of continuity of 
symptomatology between service and the 1992 finding of a 
cervical spine disorder.

Additionally, it must be noted that at the May 1997 Board 
hearing, the appellant stated he had been in an automobile 
accident in which he had reinjured his neck.  He testified he 
was hit on the side and hit his head against the door and had 
suffered whiplash and that his neck was worse than it had 
been prior to the accident.  However, at the time of the 
December 1998 examination, the appellant reported to the VA 
examiner that he had been in an automobile accident in 1996, 
where he had reinjured his knee, but he denied any head or 
neck injuries.  When the appellant refuted some of the 
findings reported in the examination reports at the May 2000 
Board hearing, this was not one of the findings he stated was 
incorrect.  Such discrepancy further substantiates the 
Board's determination that the appellant's statements are not 
credible.

Here, the Board has based its decision on the service medical 
records, which show a throat injury and complaints of bad 
posture, but do not show a diagnosis of a cervical spine 
disorder; the private medical records dated in 1986 and 1988, 
which do not show any neck complaints or a cervical spine 
disorder; and the VA opinions made in the November 1998 and 
December 1998 examination reports, wherein the examiners 
determined the current cervical spine disorder was not 
related to the appellant's service. 

Additionally, he submitted a copy of a letter he had written 
to the VA examiner, who had conducted the December 1998 
examination.  In the letter, the appellant stated he wanted 
to undergo a CT scan and MRI of his cervical spine.  The VA 
examiner stated in his December 1998 examination report that 
the appellant had refused to undergo a CT scan of the 
cervical spine.  Regardless of the miscommunication, the 
Board finds that obtaining a CT scan of the spine is not 
necessary. Of record is a 1992 CT scan of the cervical spine.  
Again, as stated previously, the issue before the Board is 
the etiology of the appellant's cervical spine disorder, and 
not the current level of his disability.

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

As a final matter, the Board notes that the appellant's 
previous attorney raised a Constitutional law issue.  The 
appellant has stated he did not seek treatment for his 
cervical spine disorder between service and 1992 because his 
religion believes in self healing.  The appellant's attorney 
asserts that the action by VA in denying the appellant's 
claim for entitlement to service connection for a cervical 
spine disorder is unconstitutional because it denies the 
veteran his First Amendment right of free exercise of 
religion.

The Board will not address the appellant's attorney's 
constitutional issue, as such determination is not within the 
jurisdiction of the Board.  Johnson v. Robison, 415 U.S. 361 
(1974).

	(CONTINUED ON NEXT PAGE)












ORDER

Service connection for residuals of an injury to the neck, to 
include airway obstruction, dysphonia, and dysphagia, is 
denied.

Service connection for herpes zoster with neurological 
deficits is denied.

Service connection for cervical spine disability is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


